NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50098

                Plaintiff-Appellee,             D.C. No. 2:00-cr-00904-TJH-2

 v.

JOSEPH TURNER, AKA Michael W.             MEMORANDUM*
Daniels, AKA Joseph J. Turner, AKA Joseph
NMI Turner, AKA Michael J. Turner,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Joseph Turner appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Turner contends that remand is warranted because the district court

impermissibly treated, or may have treated, U.S.S.G. § 1B1.13 as binding, in

contravention of our decision in United States v. Aruda, 993 F.3d 797 (9th Cir.

2021). The record shows, however, that the district court was aware of Aruda.

Moreover, the court assumed it could consider changes in sentencing law, which is

not a factor identified in § 1B1.13, as a basis for compassionate release. On this

record, it is clear that the court did not treat § 1B1.13 as binding.

      Turner also contends that the district court did not sufficiently explain its

decision to deny his motion, and wrongly concluded that the 18 U.S.C. § 3553(a)

factors did not support compassionate release. But the record reflects that the court

understood Turner’s arguments and its explanation for the sentence, while terse,

was adequate given its familiarity with Turner’s case. See Chavez-Meza v. United

States, 138 S. Ct. 1959, 1965-67 (2018); United States v. Wilson, 8 F.4th 970, 977

(9th Cir. 2021). Finally, in light of the record and the deference afforded the

district court, we cannot conclude that it abused its discretion in concluding that

the § 3553(a) factors did not support compassionate release. See United States v.

Keller, 2 F.4th 1278, 1281, 1284 (9th Cir. 2021); United States v. Robertson, 895

F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its

decision is illogical, implausible, or not supported by the record).

      AFFIRMED.


                                           2                                      21-50098